The prisoner was indicted for the murder of Henry Wood, whom he shot and killed at Greensboro, N.C. as was admitted.
The verdict was recorded was, "Guilty of murder in the first degree."
There was sentence of death, and prisoner appealed.
This is an indictment for murder, and the verdict of the jury is, "Guilty of murder in the first degree." From the evidence in the case, it was a shocking affair, a deliberate and cruel murder. The evidence tends to prove that the prisoner, a short time before he shot the deceased at the Piedmont House, said, "I'll kill the son of a bitch"; that he and one Dunnell came towards the express office, where the deceased was standing in the door, talking to Collins, the express agent; stopped and talked; went past the door, where the deceased was standing; stopped and talked; went towards the center of the street, then turned and came towards the door, where the deceased was standing, with his hand in his          (827) hip pocket, and just before reaching the door he pulled his hand out of his pocket, with his pistol in it; *Page 526 
that deceased ran; the prisoner ran after him, and shot once before the deceased got out of the office, which is more than 100 feet in length; that he shot twice more after the deceased got out of the house and while deceased was still running.
The second fire was probably the fatal shot, as the deceased was seen to throw up his hands to his back and hold it at the place of the wound. The deceased died that night, and Dr. Battle testified that he died of that wound. The prisoner said he intended to kill the deceased, but was afraid he had not done so; that he went to get his own pistol, a Smith  Wesson, and had he got it, there would have been no running.
But we will not pursue this line of thought further, as it was admitted on the trial and the arguments of the case that the prisoner shot and killed the deceased.
While there are several exceptions, there are none to the evidence, and none to his Honor's charge, applying to the first and second degrees of murder, under the statute of 1893.
The prisoner introduced no evidence, and the State closed without putting all the witnesses it had sworn upon the stand. The prisoner insisted that the State should put them upon the stand, and asked his Honor to so rule. The court declined to do this, saying that the solicitor would be allowed to manage the case in his own way, so that he observed the law and rules of practice. To this the prisoner excepted. This exception cannot be sustained. S. v. Martin, 24 N.C. 101; S. v. Smallwood, 75 N.C. 104;S. v. Baxter, 82 N.C. 602.
When the jury came into court to return their verdict, the foreman being asked by the clerk responded "Guilty of murder." The judge asked whether they found the prisoner guilty of murder in the first or (828) second degree, when the foreman responded "in the first degree." The clerk then asked, "So say you all?" and they responded in the affirmative, and the verdict was so recorded. This was done in open court in the presence of the prisoner and his counsel, and no objection made at the time. If there was any doubt about the matter, in the minds of the prisoner's counsel, they might have had the jury polled, but this was not asked for.
It seems to us that the action of the court was entirely proper. It was its duty to see that the proper entry should be made of the finding of the jury. This exception cannot be sustained.
Another ground of error assigned by the prisoner is that the court did not charge and explain the law with regard to manslaughter. The court charged that there was no evidence in the case making the killing manslaughter. If he was correct in this, it would have been not only useless, but, as it seems to us, out of place to have charged the jury upon a proposition of law that there was no evidence to sustain. And we *Page 527 
entirely approve of the charge of the court that there was no evidence in the case to authorize a jury in finding a verdict of manslaughter. This exception cannot be sustained.
Another ground assigned as error is that the court instructed the jury that the killing with a deadly weapon being shown and admitted, and the prisoner having failed to show anything in extenuation or excuse by his own or the State's evidence, the only question for them was whether it was murder in the first or second degree. This instruction was correct and in accordance with the decisions of this Court.        (829)S. v. Rhyne, post, 847.
As this is an issue of life and death, we have carefully examined all the exceptions and assignments of error in the case, and find.
NO ERROR.
Cited: S. v. Truesdale, 125 N.C. 701; S. v. Harris, 166 N.C. 246.